DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: The specification should indicate that the prior related application 12/516157 is now USPN 10,131,771.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 recites “Use of the composition according to Claim 1” and therefore does not fall into one of the four categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recites the limitation "”the further edible additive" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because Claim 8 recites “edible additives”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-5, 8, 9 and 13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697).
Regarding Claims 1-5, 8, 9 and 13, Morita teaches a composition for use in a bread, therefore in a food application, consisting of one of corn starch and corn flour and a dietary fiber and water which is extruded and granulated (Page 2, lines 3-5 and 6-12), where the corn flour is an edible additive. The disclosed corn starch is seen as native as no particular processing or modification was taught to be performed on the starch prior to being added to the composition. Morita teaches an increased degree of expansion and good mouthfeel in the food products containing the corn starch/fiber composition (Page 2, lines 37-38). Morita teaches a ratio of corn starch to dietary fiber of up to 80% by weight, therefore teaching a ratio of 20% dietary fiber to 80% corn starch, which reads on a ratio of 1:4 and is within the claimed ranges. Morita teaches the dietary fiber is preferably a cereal fiber such a soy or tofu lees (Page 1, lines 1-3), but does not specifically teach the claimed citrus fruit or orange fiber having the claimed characteristics. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the fiber taught by Morita to have been substituted with the citrus fruit fiber from citrus vesicles as taught by Passarelli, because Passarelli teaches that such a citrus fiber also from citrus vesicles having the claimed parameters is known to be used as a fiber additive for a variety of food products such as baked goods, and specifically teaches of the benefits of the citrus fiber in such food applications over traditional cereal fibers and teaches benefits in functionality including a high water binding capacity, which would be seen to be a prerequisite for the expansion of the composition taught by Morita, presumably from the swelling and water binding of the composition of the fiber and corn starch. Therefore, one of ordinary skill in 
Regarding the limitation in the preamble of Claim 1 of the claimed composition “suitable to substitute chemically modified starch”, it has been held that whether the recited purpose or intended use results in a structural difference dictates whether an intended use preamble serves to limit the claim. In the instant case, the intended use preamble is found not to result in a structural difference, particularly since the cited prior art teaches a composition that meets the claims with the claimed proportions of the fiber and native starch. Therefore, the preamble is not found to be limiting. It is also noted that since Morita in view of Passarelli teach the claimed composition, it would be reasonably expected to be capable of being used for Applicant's intended purpose. 
Additionally, it is noted that Applicant discloses a greater resistance to shear as one of many benefits of the claimed composition, where other such benefits include high water binding capacity and improved texture. Since the prior art recognizes the improved water binding capacity and improved texture of compositions comprising citrus fiber and the claimed native starch, one of ordinary skill in the art would have reasonably expected that any other benefits of the composition, such as improved shear resistance, would also flow naturally from the prior art. It is further noted that 'It is well settled that a patent cannot be properly granted for [an invention] which would flow 
Regarding Claim 9 and the limitation of the at least one edible additive in the composition, where the edible additive is pectin or fiber, firstly it is submitted that pectin is a naturally occurring fiber in the citrus fiber, therefore also present in the composition taught by the prior art. Additionally, it is submitted that any additional generic fiber taught in the composition would not be distinguishable in a composition from the citrus fiber taught and motivated by Morita in view of Passarelli. Therefore, the use of the citrus fiber in the composition is deemed to also meet the limitation of an additive comprising generic fiber. 

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697), and further in view of Robertson (“Celiac.com”, 2005), made of record.
Regarding Claims 6 and 7, Morita in view of Passarelli are relied upon as above in the rejection of Claim 1 and teach the composition as set forth above in the rejection of Claim 1.
Regarding Claims 6 and 7, Morita in view of Passarelli teach corn starch or corn flour as the native starch in the composition, but do not specifically teach a waxy starch, or where the waxy starch is glutinous rice flour.
Robertson teaches a variety of gluten-free flours that can be used in gluten-free baking and teaches that sweet rice flour or glutinous rice flour is often used as a thickening agent and is becoming more common in gluten-free baking for tender pies 
Since Passarelli teaches of the natural thickening powder of citrus fiber, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, for the starch to have comprised a waxy starch such as glutinous rice flour where additional thickening power is desired in a fiber product and in the final food products and where the properties of such a flour are desired. It would be within the skill of one of ordinary skill in the art to choose a particular flour for addition to the fiber/starch product where the art recognized properties of such a flour are desired in the final food products and baked goods.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697), and further in view of Goedeken et al. (U.S. Patent Application No. 2003/0152667).
Regarding Claim 10, Morita in view of Passarelli teach a bread comprising the fiber/corn starch composition but do not specifically teach where at least additive is xanthan gum.
Goedeken teaches of conventional ingredients added to dough and bread products and teaches that small amounts of gums such as xanthan gum may be added to bread dough composition to improve shelf life (Paragraph 35), although too much can result in gumminess and a deleterious effect on flavor.
.

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (JP 04-030765) in view of Passarelli et al. (WO 2006/033697), and further in view of Aquino et al. (U.S. Patent Application No. 2005/0089621).
Regarding Claims 14 and 15, Morita in view of Passarelli are relied upon as above in the rejection of Claim 1 but do not specifically teach a beverage or a sauce comprising the fiber/starch composition. Passarelli, as set forth above, teaches a citrus fiber having various functionality improvements that can be used in a variety of food products including beverages, meat products, dressings, baked goods, etc. (Page 10, lines 3-5).
Aquino teaches edible emulsions comprising insoluble fibers, thickener and other components that can be used in foods such as dressings, soups, sauces, dips, spreads, fillings, drinks, or the like, when such foods can be reduced fat foods but have improved texture and sensorial properties associated with foods having higher fat contents, based on the combination of insoluble fibers, thickeners and other components (Paragraphs 2, 11-18 and 20). Aquino teaches the insoluble fibers can come from citrus fruits (Paragraph 27) and thickeners can include corn starches (Paragraph 36).
Since Morita in view of Passarelli teach the improved water binding capacity, product expansion and improved texture of the fiber product, it is submitted that such a 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/18/2021